219 Ga. 68 (1963)
131 S.E.2d 563
BALDWIN
v.
GRIMES, Sheriff.
22048.
Supreme Court of Georgia.
Argued May 14, 1963.
Decided May 29, 1963.
Chester E. Wallace, for plaintiff in error.
William T. Boyd, Solicitor General, Eugene L. Tiller, contra.
GRICE, Justice.
A review of the judgment assigned as error here requires a consideration of the evidence, which is neither set forth in the bill of exceptions, attached to it as an exhibit and properly identified by the trial judge, nor embodied in a brief or transcript of evidence approved by the trial judge and sent up as a part of the record. Accordingly, since the burden is upon the party assigning error to show it affirmatively by the record, the judgment complained of is assumed to be correct and must be affirmed. Attaway v. Duncan, 206 Ga. 230 (56 SE2d 269); Cobb v. DeLong, 216 Ga. 794 (120 SE2d 177).
Judgment affirmed. All the Justices concur.